DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response to the last Office Action, filed 03/30/2022, has been entered and made of record.
Claims 1-20 are currently pending.
Applicants arguments filed 7/26/2022 have been fully considered. The double patenting rejection has been withdrawn. Applicant argues that Jones does teach determining a feature vector 150 as part of its method of detecting an object in a depth image, but, as described in paragraphs [0017] and [0024]-[0040] and FIG. 1 of Jones, this feature vector determination is based on depth values of the pixels in the detection window while applicant reference is vice versa . 
Examiner refers to paragraph [0040] a feature vector 155 for the detection window is determined 150( i.e. receiving, by a processor, an image frame; computing, by the processor, feature vectors of scaled images of the image frame). The feature vector is used as input to the classifier for classifying 155 the detection window ( i.e. detection windows by classifying the feature vectors;. The feature vector can be determined, e.g., using Haar-like features, histogram-of-gradients (HoG) and/or local binary patterns (LBP). Additionally, Jones et al teaches that a processor may be implemented using circuitry in any suitable format ( paragraph [0048]) and embodiments may be constructed in which acts are performed in an order different than illustrated, which may include performing some acts simultaneously, even though shown as sequential acts in illustrative embodiments ( paragraph [0050]). Therefore since the acts can be performed in different orders the classifying of the feature vector to determine the window is being taught by Jones et al. 
Applicant argues that Jones does not teach performing non-maxima suppression (NMS) grouping 
processing on detection windows to produce first clusters, and produce second clusters; and performing, by the processor, non-maxima suppression grouping processing on the second clusters. Note that Jones teaches classification of the feature but does not teach the NMS grouping. Torii et al. teaches an object detection apparatus includes a first detection unit configured to detect a first portion (i.e. first cluster)of an object from an input image, a second detection unit configured to detect a second portion (i.e. second cluster) different from the first portion of the object from the input image, a first estimation unit configured to estimate a third portion (i.e. third cluster)of the object based on the first portion when the first detection unit detects the first portion, a second estimation unit configured to estimate a third portion of the object based on the second portion when the second detection unit detects the second portion, a determination unit configured to determine whether the third portions, which have been respectively estimated by the first and second estimation units, match each other, and an output unit configured to output, if the determination unit determines that the third portions match each other, a detection result of the object based on at least one of a detection result of the first or second detection unit and an estimation result of the first or second estimation unit ( paragraph [0009]).Torii et al clearly teaches a face position is estimated from a detection result of the upper body detector, and is combined with a detection result position of the face detector, to find a cluster center of the detection result by "mean shift" ( see paragraph [0007] ) using a rectangular frame (i.e. window) enclosing the detection target (see figure 4). Torii selects a single image out of many overlapping portion and  collect the detection results output in an overlapped manner from the same detector, mean shift and non- maximum suppression (NMS) maybe performed after the merging result output unit 151 ( paragraph [0056]). Additionally the applicant’s argument that the combination of all the features recited in claims 1  makes the applicant’s invention patentable different is not found persuasive and thus Jones in combination with Tori still reads on the applicant’s claimed invention. All remaining arguments are reliant on the aforementioned and addressed arguments and thus are considered to be wholly addressed herein.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,9-10,13,and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2012/0269384) in view of Torii et al (US 2013/0259307)
As to claim 1, Jones et al teaches  method comprising: 
receiving, by a processor, an image frame ( The depth image of a scene 105 can be acquired by a depth sensor 110; paragraph [0024]);
 computing, by the processor, feature vectors of scaled images of the image frame (The depth image 116 can be part of a time sequence of the depth images 116, e.g. a depth video, paragraph [0025]); 
determining, by the processor, detection windows by classifying the feature vectors(for each candidate pixel of the depth Image, a size of a detection window for detecting the object can be determined as a function of the depth value of the candidate pixels, paragraph [0026]; note that a feature vector 155 for
the detection window is determined 150, paragraph [0040)); classifying by the processor (classifying s45; figure 5) the feature vectors to determine detection windows to produce first clusters (paragraph [0040] and figure 3C); paragraph[0043]). While Jones meets a number of the limitations of the claimed invention, as pointed out more fully above, Jones fails to specifically teach “ performing, by the processor, mean shift clustering process on the first clusters, to produce second clusters; and performing, by the processor, non-maxima suppression grouping processing on the second clusters, to produce third clusters.” 
Note that Jones teaches classification of the feature but does not teach the NMS grouping. Torii et al. teaches an object detection apparatus includes a first detection unit configured to detect a first portion (i.e. first cluster)of an object from an input image, a second detection unit configured to detect a second portion (i.e. second cluster) different from the first portion of the object from the input image, a first estimation unit configured to estimate a third portion (i.e. third cluster)of the object based on the first portion when the first detection unit detects the first portion, a second estimation unit configured to estimate a third portion of the object based on the second portion when the second detection unit detects the second portion, a determination unit configured to determine whether the third portions, which have been respectively estimated by the first and second estimation units, match each other, and an output unit configured to output, if the determination unit determines that the third portions match each other, a detection result of the object based on at least one of a detection result of the first or second detection unit and an estimation result of the first or second estimation unit ( paragraph [0009]).Torii et al clearly teaches a face position is estimated from a detection result of the upper body detector, and is combined with a detection result position of the face detector, to find a cluster center of the detection result by "mean shift" ( see paragraph [0007] ) using a rectangular frame (i.e. window) enclosing the detection target (see figure 4). Torii selects a single image out of many overlapping portion and  collect the detection results output in an overlapped manner from the same detector, mean shift and non- maximum suppression (NMS) maybe performed after the merging result output unit 151 ( paragraph [0056]).
It would have been obvious to one of ordinary skill in the art to collect the detection results output in an overlapping manner from the same detector as taught by Torii et al in Jones et al in order to desirably detects an object even when the posture of the object changes and when the object is partially shielded. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.
As to claim 9, Torii teaches the  method of claim 1, further comprising computing a plurality of scaled images according to the image frame (paragraph [0050-0051 and figure 6A-6D).
As to claim 10, Torii teaches the  method of claim 9, further comprising storing the plurality of scaled images in memory (paragraph [0050-0051 and figure 6A-6D)..
The limitation of claims 13 and 19 has been addressed above.	
Allowable Subject Matter
Claims 2-8 ,11-12 ,14-18, and 20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

					Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 


Allowable Subject Matter
Claims 2-8 ,11-12 ,14-18, and 20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
				Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/Primary Examiner, Art Unit 2664